PARKER, Judge.
The indictment was in the form declared by G.S. 15-144 to be sufficient to charge the offense of murder. It was also sufficient to sustain judgment entered upon defendant’s plea of nolo contendere to the lesser included offense of voluntary manslaughter. Appellant’s contention to the contrary is without merit.
Defendant was represented in the trial court and on this appeal by court-appointed counsel who, so the record indicates, has been diligent in his behalf. Before accepting defendant’s plea, the able trial judge carefully examined defendant and found that his plea was freely, understandingly and voluntarily made. Defendant’s signed transcript of plea supports these findings. The acceptance of the plea will not be disturbed on this appeal. A careful review of the entire record reveals
No error.
Judges Brock and Morris concur.